 
Exhibit 10.3
 
SECOND AMENDMENT TO LEASE AGREEMENT
 
THIS SECOND AMENDMENT TO LEASE AGREEMENT (“Second Amendment”) is made and
entered into as of this 4th day of April, 2019 by and between BETA INVESTORS
GROUP, L.L.C., an Illinois limited liability company (“Landlord”), as successor
in interest to 373 Inverness, LLC, an Arizona limited liability company (“373
Inverness”) and AYTU BIOSCIENCE, INC, a Delaware corporation (“Tenant”).
 
RECITALS
 
WHEREAS, 373 Inverness, LLC, an Arizona limited liability company, and Tenant
entered into that certain Office Lease on August 15, 2015, (“Lease”) for the
premises located at 373 Inverness Parkway, Suite 206, Englewood, Colorado 80112,
consisting of 6,579 rentable square feet (the “Premises”), and
 
WHEREAS, the parties desire to extend the Term of the Lease for the Premises and
otherwise amend the Lease, all on the following terms and conditions.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged,
Landlord and Tenant agree as follows:
 
1.
Recitals. The recitals set forth above are incorporated herein by reference.
 
2.
Lease Term. The Lease Term for the Premises is hereby extended for a period of
thirty-six (36) months commencing on October 1, 2020 and expiring on September
30, 2023 (the “Second Extended Term”).
 

3.
Base Rent. The Base Rent for the Second Extended Term shall be as follows:
 
Period
 
Base Rent
PSF
 
 
Base Rent
Per Month
 
 
Base Rent
Per Annum
 
10/1/20-09/30/21
 $17.50 
 $9,594.38 
 $115,132.50 
10/1/21-09/30/22
 $18.00 
 $9,868.50 
 $118,422.00 
10/1/22-09/30/23
 $18.50 
 $10,142.63 
 $121,711.50 

 

4. Right of First Refusal (“RFR”). Before entering into a new lease on all or
any portion of the Building, and (1) as long as Tenant is not then in default
under the Lease, and (2) the existing tenant in such available space elects not
to renew its lease, Landlord will notify Tenant of the fair market base rent,
rental increases and other applicable business terms (“Rental Terms”) upon which
it would be willing to lease such available space to Tenant. Notwithstanding the
sentence above, with respect to suite 110, Landlord has a prior obligation to
offer the RFR to the tenant in suite 100. If the tenant in suite 100 declines to
exercise its RFR then Tenant would have the right to exercise its RFR on Suite
110.
 

 
1

 
  

If within 5 business days after receipt of Landlord’s notice, Tenant agrees in
writing to lease “Additional Space” at the Rental Terms, Landlord and Tenant
will have a period of 30 days to negotiate a lease for Additional Space after
Landlord’s receipt of Tenant’s notice of intent to lease on all the same terms
of this Lease, except for the Rental Terms and tenant improvements, and other
matters dependent upon the size of the Premises, such as Tenant’s Proportionate
Share. If Tenant does not deliver its notice of intent to lease Additional Space
offered in Landlord’s notice within such 5 business day period, or if Landlord
and Tenant do not enter into a fully executed lease for Additional Space within
such 30 day period, then this RFR will lapse and be of no further force and
effect and Landlord will have the right to lease Additional Space to a third
party on terms in Landlord’s sole discretion whether or not such terms and
conditions are more or less favorable than those offered to Tenant. This RFR is
personal to Tenant and is not assignable.
 

5. Brokers. Landlord and Tenant represent to each other that they have not dealt
with any brokers in connection with this Second Amendment. Each party agrees to
indemnify the other against any liability arising from a breach of the
representations contained in this paragraph.
 
6. Miscellaneous.
 
A. This Second Amendment sets forth the entire agreement between the parties
with respect to the matters set forth herein. There have been no additional oral
or written representations or agreements.
 
B. Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.
 
C. In the case of any inconsistency between the provisions of the Lease and this
Second Amendment, the provisions of this Second Amendment shall govern and
control.
 
D. The capitalized terms used in the Second Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Second Amendment.
 
E. The foregoing Second Amendment may be executed in counterparts, each of which
when taken together, shall constitute on and the same document.
 
F. The parties executing this Second Amendment hereby represent and warrant that
they have the authority to execute and bind the entity for which they are
executing this Second Amendment in all respects.
 

 
2

 
 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the date first written above.
 
LANDLORD:
 
BETA INVESTORS GROUP L.L.C., an Illinois limited liability company
 
By: Beta Mgr. Inc., an Illinois corporation Its: Manager
 

By:____________________________________
Name: Lisa K. Miner
Title: Executive Vice President
 
Date: __________________________________
 
TENANT:
 
AYTU BIOSCIENCE, INC, a Delaware corporation
 

By: ___________________________________
Name:
Title:
 
Date: __________________________________
 
 
 
3
